DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	The preliminary amendment filed August 8, 2019 canceling claims 1-36.  Claims 37-70 are newly added. Claims 37-70 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 25, 2019, December 13, 2019, October 26, 2020 and May 19, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-38, 42, 48 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-15, 17-18, 24 of U.S. Patent No. US Patent 10,711,304 (“‘304 patent” herein). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover extremely similar and overlapping subject matter.  The primary differences between claim 37 of the instant claims as compared to .

Claims 37, 42, 43, 45, 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37 and 42, 43, 45 of copending Application No. 16118306 (reference application), (“’306 application”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover extremely similar and overlapping subject matter.  The primary differences between claim 37 of the instant claims as compared to claim 1 of the ‘’306 application is the phrasing of the claim language and that claim 1 of the ’306 application are particularly directed to a method of sequencing with high accuracy.  Both methods are focused on adding adapters to double stranded nucleic acid, sequencing the first and second strand and comparing the strands and “generating a consensus sequence” and that positions within the sequence are “identified as true if the particular position .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 37, 42, 48, 55-56, 63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21, 31, 34, 35, 48 of copending Application No. 16908611 (reference application) (“’611 application”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover extremely similar and overlapping subject matter.  The primary differences between claim 37 of the instant claims as compared to claim 1 of the ’611 application is the phrasing of the claim language and that claim 1 of the ’611 application are particularly directed to a method of sequencing with high accuracy.  Both methods are focused on adding adapters to double stranded nucleic acid, sequencing the first and second strand and comparing the strands and “generating a consensus sequence” and that positions within the sequence are “identified as true if the particular position in the at least one sequence.  Further, the ‘611 application recites dependent claims including claims 33, where the comparison step is recited more specifically.  Finally, the step of comparison to a reference sequence is recited in claim 31, 34, 35, 41 of the ’611 application and the step of comparing to a reference is recited in instant claims 38, 48 and 50. Therefore, while the claims are not word for word identical, the instant claims and the co-pending claims are similar enough to overlap subject matter issued in the ‘304 patent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 37-43, 48, 50, 55-57, 59-63, 68-70 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Shendure et al. (US PgPub 20170247687; August 2017).
With regard to claim 37, Shendure teaches a method of sequencing DNA comprising: 
preparing a sequencing library from a sample comprising a plurality of double- stranded DNA fragments, wherein preparing the sequence library comprises ligating adapter molecules to the plurality of double-stranded DNA fragments to generate a plurality of double-stranded adapter-DNA molecules (paragraph 40-44, where the process of adding adaptors/adapters to generate a sequencing library is described); 

for at least some of the adapter-DNA molecules: comparing the first strand sequence read with the distinct, yet related second strand sequence read; and generating a consensus sequence of the double-stranded DNA fragment wherein each position in the consensus sequence is identified as correct if the particular position in the first strand sequence read and the particular position in the distinct, yet related second strand sequence read is in agreement (Example 1, paragraph 177-178, where the consensus sequence is generated).  
With regard to claim 38, Shendure teaches a method of claim 37, wherein nucleotide bases that are in agreement between the first strand sequence read and the distinct, yet related second strand sequence read are not present in a reference sequence, and wherein said nucleotide bases are identified as a true variant (Example 1, paragraph 177-178, where the consensus sequence is generated).  
With regard to claim 39, Shendure teaches a method of claim 37, wherein a nucleotide base that is not in agreement between the first strand sequence read and the distinct, yet related second strand sequence read is identified as a potential artifact (Example 1, paragraph 177-178, where the consensus sequence is generated).  
With regard to claim 40, Shendure teaches a method of claim 37, wherein prior to sequencing, the method further comprises amplifying each original strand of the adapter-DNA 
With regard to claim 41, Shendure teaches a method of claim 40, wherein a nucleotide base is not in agreement between the first strand sequence read and the distinct, yet related second strand sequence read, and wherein the method further comprises identifying the internal consistency of base calls among the set of sequence reads derived from each single original strand, and wherein- 
a non-consistent nucleotide base is characterized as (i) a processing error if the base call is not consistent among the set of sequence reads derived from the single original strand, and 
the non-consistent nucleotide base is characterized as (ii) a site of DNA damage if the base call is consistent among the set of sequence reads derived from the single original strand (Example 1, paragraph 177-178, where the consensus sequence is generated, see Example 2 and 3 where quality of base read is analyzed; see also Figure 16 and 17).  
With regard to claim 42, Shendure teaches a method of claim 37, wherein prior to comparing the first strand sequence read and the second strand sequence read, the method comprises associating the first strand sequence read with the second strand sequence read using one or more of an adapter sequence, sequence read length, and original strand information (Example 1, paragraph 177-178, where the consensus sequence is generated).  

With regard to claim 48, Shendure teaches a method of claim 37, further comprising comparing the consensus sequence with a reference sequence and identifying a variant occurring at a particular position in the consensus sequence (see Example 2, where the reads were mapped to a reference genome).  
With regard to claim 50, Shendure teaches a method of claim 37, further comprising aligning the consensus sequence with a reference sequence and identifying a nucleotide sequence occurring at a particular position or region in the consensus sequence as a true nucleotide sequence (see Example 2, where the reads were mapped to a reference genome).  
With regard to claim 55, Shendure teaches a method of claim method of sequencing DNA comprising: 
ligating adapter molecules comprising a region of non-complementarity to a plurality of target double-stranded DNA fragments to generate a plurality of double- stranded adapter-DNA molecules (paragraph 40-44, where the process of adding adaptors/adapters to generate a sequencing library is described); 
amplifying an original first strand and an original second strand of at least some of the double-stranded adapter-DNA molecules, resulting in a set of copies of the original first strand and a set of copies of the original second strand (paragraph 11-14, where samples are amplified as part of forming a sequencing library and sequencing the double stranded regions; see also paragraph 40-44); 

and5 72227-8043.US18/144916318.2Application No. 16/503,398Docket No.: 072227-8043.US18Preliminary Amendmentconfirming the presence of at least one sequence read derived from each of the original first strand and the original second strand of the adapter-DNA molecule; comparing the first strand sequence read with the second strand sequence read; and generating a consensus sequence of the double-stranded DNA fragment wherein each position in the consensus sequence is identified as correct if the particular position in the first strand sequence read and the second strand sequence read is in agreement (Example 1, paragraph 177-178, where the consensus sequence is generated).  
With regard to claim 56, Shendure teaches a method of claim 55, wherein prior to amplifying an original first strand and an original second strand of at least some of the double-stranded adapter- DNA molecules, the method further comprises selectively enriching the double-stranded adapter-DNA molecules to generate a subset of double-stranded adapter-DNA molecules for sequencing (paragraph 11-14, where samples are amplified as part of forming a sequencing library and sequencing the double stranded regions; see also paragraph 40-44).  
With regard to claim 57, Shendure teaches a method of claim 56, wherein selectively enriching the double- stranded adapter-DNA molecules comprises annealing adapter-DNA strands having a desired DNA sequence by targeted hybridization to oligonucleotides with 
With regard to claim 59, Shendure teaches a method of claim 56, wherein selectively enriching the adapter- DNA strands comprises selecting the adapter-DNA strands based on a strand size (paragraph 76, where size selection is used to enrich based on size).  
With regard to claim 60, Shendure teaches a method of claim 56, wherein selectively enriching the adapter- DNA strands occurs via primer extension capture or target DNA amplification (paragraph 11-14, where samples are amplified as part of forming a sequencing library and sequencing the double stranded regions; see also paragraph 40-44).  
With regard to claim 61, Shendure teaches a method of claim 56, wherein selectively enriching the adapter- DNA strands comprises amplification of select adapter-DNA strands with one or more primers specific to each genetic locus in a set of genetic loci among a larger set of genetic sequences in a sample (paragraph 11-14, where samples are amplified as part of forming a sequencing library and sequencing the double stranded regions; see also paragraph 40-44).  
With regard to claim 62, Shendure teaches a method of claim 55, wherein prior to ligating adapter molecules to the plurality of target double-stranded DNA fragments, the method further comprises selectively enriching double-stranded DNA fragments by size selection (paragraph 76, where size selection is used to enrich based on size).  
With regard to claim 63, Shendure teaches a method of claim 55, further comprising comparing the consensus sequence to a reference sequence and identifying a variant occurring at a particular position in the consensus sequence (see Example 2, where the reads were mapped to a reference genome).

With regard to claim 69, Shendure teaches a method of claim 68, wherein the degenerate or semi-degenerate sequence comprises 2 or more nucleotide bases (Figure 1, paragraph 78, where 40 is a degenerate sequence tag as part of an adapter molecule).  
With regard to claim 70, Shendure teaches a method of claim 68, wherein each adapter comprises an SMI in at least one of a double-stranded portion or a single-stranded portion of the adapter (Figure 1, paragraph 78, where 40 is a degenerate sequence tag as part of an adapter molecule).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

Claims 44, 49, 51-54 and 64-67 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shendure et al. (US PgPub 20170247687; August 2017) as applied over claims 37-43, 48, 50, 55-57, 59-63, 68-70 above and further in view of Bielas et al. (US PgPub 20150024950; January 2015).8 72227-8043.US18/144916318.2 
While Shendure teaches the features of claims 37-43, 48, 50, 55-57, 59-63, 68-70 above, Shendure does not teach the application of the method particularly to tumors or cancer or neoplastic conditions.
With regard to claim 44, Bielas teaches a method of claim 37, wherein the sample is or comprises double- stranded DNA fragments from a cancer tissue, healthy tissue, or a combination thereof (Example 1, where a tumor genomic library is sequenced).  
With regard to claim 49, Bielas teaches a method of claim 48, further comprising identifying the double- stranded DNA fragments as being derived from a neoplastic cell by the mutation (Example 1, where a tumor genomic library is sequenced).  
With regard to claim 51, Bielas teaches a method of claim 37, wherein the plurality of double-stranded DNA fragments are circulating nucleic acid molecules (paragraph 64 and 70, where circulating nucleic acid and circulating tumor cells are analyzed).  
With regard to claim 52, Bielas teaches a method of claim 51, wherein the circulating nucleic acid molecules comprise nucleic acid-based biomarkers from serum or plasma (paragraph 68, where blood and plasma are analyzed).  

With regard to claim 54, Bielas teaches a method of claim 37, wherein the sample comprises a blood sample or a tissue sample from a subject (paragraph 68, where blood and plasma are analyzed).  
With regard to claim 64, Bielas teaches a method of claim 63, further comprising identifying the double- stranded DNA fragments as being derived from a neoplastic cell by the variant (Example 1, where a tumor genomic library is sequenced).  
With regard to claim 65, Bielas teaches a method of claim 63, wherein the plurality of double-stranded DNA fragments are circulating nucleic acid molecules (paragraph 64 and 70, where circulating nucleic acid and circulating tumor cells are analyzed).  
With regard to claim 66, Bielas teaches a method of claim 55, wherein the target double-stranded DNA molecules comprise nucleic acid-based biomarkers from serum or plasma (paragraph 68, where blood and plasma are analyzed).  
With regard to claim 67, Bielas teaches a method of claim 55, wherein the double-stranded DNA fragments are derived from a biological sample comprising a blood sample or a tissue sample from a subject, and wherein the method further comprises detecting a cancer, a 772227-8043.US18/144916318.2Application No. 16/503,398Docket No.: 072227-8043.US18Preliminary Amendmentcancer risk, a cancer metabolic state, or a mutator phenotype in the subject by detecting a cancer-associated nucleic acid-based biomarker in the subject (paragraph 68, where blood and plasma are analyzed; see also Example 1, where a tumor genomic library is sequenced).  
.

Claims 45-47 and 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shendure et al. (US PgPub 20170247687; August 2017) as applied over claims 37-43, 48, 50, 55-57, 59-63, 68-70 above and further in view of Xie et al. (US PgPub 20140155274; June 2014).8 72227-8043.US18/144916318.2 
With regard to claim 45, Xie teaches a method of claim 37, wherein each of the plurality of double- stranded adapter-DNA molecules comprise asymmetry such that the original second 
With regard to claim 46, Xie teaches a method of claim 37, wherein the adapter molecules comprise asymmetric adapter molecules (Figure 10B, where a Y shaped asymmetric adapter is used; see also paragraph 34, paragraph 198 and Example VIII).  
With regard to claim 47, Xie teaches a method of claim 46, wherein the asymmetric adapter molecules further comprise a nucleotide sequence that differentiates each original strand relative to its original complementary strand (Figure 10B, where a Y shaped asymmetric adapter is used; see also paragraph 34, paragraph 198 and Example VIII).  
With regard to claim 58, Xie teaches a method of claim 56, wherein selectively enriching the adapter-DNA strands comprises providing an array of capture probes, wherein a plurality of the probes in the array each hybridizes to a DNA sequence that maps to a genetic locus in the reference genome (Figure 10B, where a Y shaped asymmetric adapter is used; see also paragraph 34, paragraph 198 and Example VIII). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Shendure to include asymmetric adapters as taught by Xie to arrive at the claimed invention with a reasonable expectation for success.  Shendure teaches a method of generating a sequencing library and determination of a consensus sequence.  However, Shendure does not teach analysis of or application of the method to tumors, plasma or circulating nucleic acids.  Xie teaches regarding the use of the Y shaped, asymmetric adapter, “In the implementation of the method depicted in FIG. 10(A), it may be advantageous to randomly ligate both ends of each phosphorylated cDNA fragment to a barcoded phosphorylated 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM3